Brewster, J.
(dissenting). I dissent and vote to reverse the order sustaining the demurrer.
The indictment charges that the defendant, with intent to defraud, uttered and put off as true a forged writing, viz.: “ Certificate of Origin ”, prescribed by a statute regulating the sale and delivery of coal; and that he thereby obtained a valid weight ticket required by law for the sale of a load of *373coal in his possession. The entire certificate is set forth in the indictment and alleged a forgery. The parties whose signatures were required upon the original thereof could have adopted and constituted, as such signatures, the form and manner in which their names appear as charged in the indictment (David v. Williamsburg City Fire Insurance Co., 83 N. Y. 265; General Construction Law, § 46); and for aught that appears the weighmaster, in custom and practice, could have lawfully treated the certificate alleged as one genuine and valid. His default in not holding to a more strict observance of the requirements does not invalidate the indictment. That, as is charged, he issued a weight ticket upon the faith of the writing alleged as a forgery demonstrates that it was a subject of forgery, “ for by it a person might be bound, affected or in some way injured in his property.” (People v. Rising, 207 N. Y. 195, 202; Penal Law, §§ 880, 881, 887.) If the name or designation purporting to be the signature of the producer of tjie coal or of its hauler across the State line, was fictitious, it was nonetheless a forgery. (International Union Bank v. National Surety Co., 245 N. Y. 368.) The office of a bill of particulars (Code Grim. Pro., §§ 295-g, 295-h, subd. 2) is available to the accused to supply him with any need of information arising from a lack of further averment.
Hill, P. J., Bussell and Deto, JJ., concur in Per Curiam opinion; Brewster, J., dissents, in a memorandum, in which Foster, J., concurs.
Judgment and order affirmed, and indictment dismissed.